Exhibit 10.3

 

This Employee Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement (hereinafter referred to as the “Agreement”) is dated as of November
15, 2019 and is by and between RenovaCare, Inc., a Nevada corporation with
offices at 9375 East Shea Blvd., Suite 107-A Scottsdale, AZ 85260 (the
“Company”) and Alan L. Rubino residing at 210 Old Chester Road, Essex Fells, NJ
07021 (hereinafter referred to in the first person as “I,” “me” or “my”).

 

In consideration for the salary, bonus and benefits received under my certain
Employment Agreement with the Company dated of even date herewith, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I hereby agree as follows:

 

1. Inventions and Patents.

 

(a) I will promptly and fully disclose to the Company any and all inventions,
discoveries, trade secrets and improvements, whether or not patentable and
whether or not they are made, conceived or reduced to practice during working
hours or using the Company’s data or facilities, which I develop, make, conceive
or reduce to practice during my employment by the Company, either solely or
jointly with others (collectively, the “Developments”). All Developments shall
be the sole property of the Company, and, except as set forth in Section 1(c) I
hereby assign to the Company, without further compensation, all my right, title
and interest in and to the Developments and any and all related patents, patent
applications, copyrights, copyright applications, trademarks, trademark
applications and trade names in the United States and elsewhere. I further
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of and during the period of my
employment with the Company and which are protectible by copyright are "works
made for hire," as that term is defined in the United States Copyright Act. I
understand and agree that the decision whether or not to commercialize or market
any Invention developed by me solely or jointly with others is within the
Company's sole discretion and for the Company's sole benefit and that no royalty
will be due to me as a result of the Company's efforts to commercialize or
market any such Invention.

 

(b) I agree to assign to the United States government all my right, title, and
interest in and to any and all Developments whenever such full title is required
to be in the United States by a contract between the Company and the United
States or any of its agencies.

 

(c) I understand that the provisions of this Agreement requiring assignment of
Developments to the Company shall not apply to any inventions, discoveries,
trade secrets and improvements, whether or not patentable, that I have developed
entirely on my own time without using the Company's equipment, supplies,
facilities, trade secret information or Proprietary Information except for those
inventions that either (i) relate at the time of conception or reduction to
practice of the invention to the Company's business, or actual or demonstrably
anticipated research or development of the Company or (ii) result from any work
that I performed for the Company. I will advise the Company promptly in writing
of any inventions that I believe meet the foregoing criteria and not otherwise
disclosed on Schedule A.

 



1

 

 

(d) I will keep and maintain adequate and current written records of all
Developments (in the form of notes, sketches, drawings and as may be specified
by the Company), which records shall be available to and remain the sole
property of the Company at all times.

 

(e) I will assist the Company in obtaining and enforcing patent, copyright and
other forms of legal protection for the Developments in any country. Upon
request, I will sign all applications, assignments, instruments and papers and
perform all acts necessary or desired by the Company to assign all such
Developments fully and completely to the Company and to enable the Company, its
successors, assigns and nominees, to secure and enjoy the full and exclusive
benefits and advantages thereof. I understand that my obligations under this
Section 1 will continue after the termination of my employment with the Company
and that during my employment I will perform such obligations without further
compensation, except for reimbursement of expenses incurred at the request of
the Company.

 

(f) In addition to my agreements set forth in Section 1(a) and (b), I hereby
constitute and appoint the Company, its successors and assigns, my true and
lawful attorney, with full power of substitution for me, and in my name, place
and stead or otherwise, but on behalf of and for the benefit of the Company, its
successors and assigns, to take all actions and execute all documents on behalf
of me necessary to effect the assignment set forth in Section 1(a), and from
time to time to institute and prosecute in my name or otherwise, but at the
direction and expense and for the benefit of the Company and its successors and
assigns, any and all proceedings at law, in equity or otherwise, which the
Company, its successors or assigns may deem proper in order to collect, assert
or enforce any claim, right or title of any kind in and to the Developments and
to defend and compromise any and all actions, suits and proceedings in respect
of any of the Developments and to do any and all such acts and things in
relation thereto as the Company, its successors or assigns shall deem advisable,
and I hereby declare that the appointment hereby made and the powers hereby
granted are coupled with an interest and are and shall be irrevocable by me in
any manner or for any reason.

 

(g) In order to avoid disputes over the application of this assignment to prior
inventions or copyrightable materials, I have listed on Schedule A to this
Agreement descriptions of patentable inventions and copyrightable materials that
I have developed and/or reduced to practice prior to my employment with the
Company and that I believe are, accordingly, excepted from the provisions of
this Section 1 (collectively, “Prior Inventions”); or, if no such list is
attached, I represent that there are no such Prior Inventions. I agree that I
will not incorporate, or permit to be incorporated, any Prior Invention owned by
me or in which I have an interest into a Company product, process or machine
without the Company's prior written consent. Notwithstanding the foregoing
sentence, if, in the course of my employment with the Company, I incorporate
into a Company product, process or machine a Prior Invention owned by me or in
which I have an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or machine.

 



2

 

 

2. Proprietary Information.

 

(a) I recognize that my relationship with the Company is one of high trust and
confidence by reason of my access to and contact with the trade secrets and
confidential and proprietary information of the Company and of others through
the Company. I will not at any time, either during my employment with the
Company or thereafter, disclose to others, or use for my own benefit or the
benefit of others, any of the Developments or any confidential, proprietary or
secret information owned, possessed or used by the Company (collectively,
“Proprietary Information”). Such property shall not be erased, discarded or
destroyed without specific instructions from the Company to do so. By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, processes, data, know-how, marketing plans, forecasts, financial
statements, budgets, licenses, prices, costs and employee, customer and supplier
lists and any other information which is not generally known to the public and
which gives the Company the opportunity to obtain advantage over competitors who
do not know or use such information, such as research and development data,
techniques, formulas, clinical methods, clinical results, marketing strategies,
management techniques, technical information relating to organic chemistry,
physical chemistry, analytical, pre-clinical, quality control, quality
assurance, product development, manufacturing processes, manufacturing
techniques, quality control and assurance methods and procedures, information
systems, information technologies and development, and information regarding the
Company’s customers and/or partners, including but not limited to customer
profiles, demographic data, marketing plans, sales data, preferences, other
business cycles, buying patterns, pricing and discounting, key contact
personnel, special requirements, financial and/or contractual relations, job
orders, requisitions, bids and bidding practices, unpublished promotional
material, and related information. I understand that the Company from time to
time has in its possession information which is claimed by others to be
proprietary and which the Company has agreed to keep confidential. I agree that
all such information shall be Proprietary Information for purposes of this
Agreement.

 

(b) My undertaking and obligations under this Section 2 will not apply, however,
to any Proprietary Information which: (i) is or becomes generally known to the
public through no action on my part; (ii) is generally disclosed by the Company
to third parties without restriction on such third parties; (iii) is approved
for release by written authorization of the Board of Directors of the Company
(the “Board”); or (iv) is required to be disclosed pursuant to subpoena, order
of judicial or administrative authority, or in connection with judicial
proceedings to which the Company or I am a party, provided that I shall have
given the Company written notice of such disclosure at least 14 days prior to
such disclosure in order to provide the Company with an opportunity to oppose
and/or object to such disclosure and any such disclosure is subject to all
applicable governmental and judicial protection available for like material.

 



3

 

 

(c) I agree that I will not, during my employment with the Company, improperly
use or disclose any proprietary information or trade secrets of any former or
concurrent employer or other person or entity and that I will not bring onto the
premises of the Company any unpublished document or proprietary information
belonging to any such employer, person or entity unless consented to in writing
by such employer, person or entity.

 

(d) I recognize that the Company has received and, in the future, will receive
from third parties their confidential or proprietary information subject to a
duty on the Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. I agree to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out my work for the Company consistent with the Company's agreement
with such third party.

 

(e) Upon termination of my employment with the Company or at any other time upon
request, I will promptly deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) all copies of computer programs,
specifications, drawings, blueprints, data storage devices, notes, memoranda,
notebooks, drawings, records, reports, files and other documents (and all copies
or reproductions of such materials) in my possession or under my control,
whether prepared by me or others, in whatever form on whatever tangible medium,
which contain Proprietary Information. I acknowledge that this material is the
sole property of the Company, which I shall not retain.

 

(f) If requested to do so by the Company, I agree to sign a Termination
Certificate in which I confirm that I have complied with the requirements of the
preceding paragraph and that I am aware that certain restrictions imposed upon
me by this Agreement continue after termination of my employment. I understand,
however, that my rights and obligations under this Agreement will continue even
if I do not sign a Termination Certificate.

 

3. Absence of Restrictions Upon Disclosure and Competition.

 

(a) I hereby represent that, except as I have disclosed in writing to the
Company, and included in Schedule A to this Agreement, I am not bound by the
terms of any agreement with any previous employer or other party to refrain from
using or disclosing any trade secret or information in the course of my
employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party.

 

(b) I further represent that my performance of all the terms of this Agreement
and as an employee of the Company does not and will not breach any agreement to
keep in confidence any information, knowledge or data acquired by me prior to my
employment with the Company, and I will not disclose to the Company or induce
the Company to use any confidential information or material belonging to any
previous employer or others.

 



4

 

 

4. Non-Compete/Non-Solicitation.

 

(a) During the term of my employment with the Company, I will not without the
express written consent of the Company, directly or indirectly, engage in,
participate in, or assist, as owner, part-owner, partner, director, officer,
trustee, employee, agent or consultant, or in any other capacity, any business
organization or person whose activities or products are directly or indirectly
competitive with activities or products of the Company, except as otherwise
authorized by Section 2.2 of the Employment Agreement.

 

(b) For so long as I am employed by the Company and for a period of 12 full
months thereafter, I will not without the express written consent of the
Company, directly or indirectly, engage in, participate in, or assist, as owner,
part-owner, partner, director, officer, trustee, employee, agent or consultant,
or in any other capacity, any business organization or person, anywhere in the
world where the Company does business whose products are directly or indirectly
competitive with products of the Company, or whose principal business is stem
cell therapy delivered through device technology, including medical devices to
accelerate wound healing and tissue regeneration therapies for burns using
innovative stem cell technologies. For purposes of this Section 4, “products of
the Company” shall mean any and all products related to, based upon or derived
from the Company’s Proprietary Information and such other products marketed or
in development by the Company during the term of my employment.

 

(c) I recognize that these restrictions on competition are reasonable because of
the Company’s investment in good will and in its intellectual property,
technology and professional and collaborative relationships and other
proprietary information and my knowledge of the Company’s business and business
plans. However, if any period of time or geographical area should be judged
unreasonable in any judicial proceeding, then the period of time or geographical
area shall be reduced to such extent as may be deemed required so as to be
reasonable and enforceable.

 

(d) During my employment with the Company and for 12 full months thereafter, I
will notify the Company in the event I take up a position of any sort with any
company or person whose activities or products are directly or indirectly
competitive with activities or products of the Company. I recognize and agree
that nothing in this Section 4(d) or any notice provided hereunder shall
constitute consent by the Company or the Board with respect to such occurrence
or a waiver or modification of the restrictions set forth in Sections 4(a) and
4(b) hereof.

 

(e) I shall not recruit or otherwise solicit or induce any employees of the
Company, to terminate their employment with, or otherwise cease their
relationships with, the Company or any of its subsidiaries during my employment
with the Company and for a period of 12 full months thereafter. In addition, I
shall not recruit or otherwise solicit any person who was an employee of the
Company during any time within six months prior to the end of my employment with
the Company.

 



5

 

 

5. Other Obligations and Agreements.

 

(a) I acknowledge that the Company from time to time may have agreements with
others which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. I agree to be bound by all such obligations
and restrictions which are made known to me and to take all action necessary to
discharge the obligations of the Company under such agreements.

 

(b) I agree that I will advise any prospective employers of the covenants and
restrictions of this Agreement and authorize the Company to advise any other
company or person of the existence and terms of this Agreement.

 

6. Miscellaneous.

 

(a) The partial or complete invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(b) This Agreement supersedes all prior agreements, written or oral, between me
and the Company relating to the subject matter of this Agreement. This Agreement
may not be modified, changed or discharged in whole or in part, except by an
agreement in writing signed by me and the Company. This Agreement does not
constitute an employment agreement, and no changes in my compensation, title or
duties or any other terms or conditions of my employment, including, without
limitation, the termination of my employment, shall affect the provisions of
this Agreement except as stated herein.

 

(c) As used herein, the term “Company” shall include RenovaCare, Inc. and any of
its predecessors, subsidiaries, subdivisions or affiliates. The Company shall
have the right to assign this Agreement to its successors and assigns and all
covenants and agreements hereunder shall inure to the benefit of and be
enforceable by said successors or assigns. I agree not to assign any of my
obligations under this Agreement. This Agreement will be binding upon my heirs,
executors and administrators.

 

(d) No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(e) I expressly consent to be bound by the provisions of this Agreement for the
benefit of the Company or any subsidiary or affiliate thereof to whose employ I
may be transferred without the necessity that this Agreement be re-signed at the
time of such transfer.

 



6

 

 

(f) This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey (without regard to its conflict of law
provisions). The Company and I hereby expressly consent to the jurisdiction of
the federal courts located in the State of New Jersey to adjudicate any dispute
arising under this Agreement. I HEREBY EXPRESSLY CONSENT TO THE PERSONAL
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW JERSEY
FOR ANY LAWSUIT FILED THERE AGAINST ME BY THE COMPANY CONCERNING MY EMPLOYMENT
OR THE TERMINATION OF MY EMPLOYMENT OR ARISING FROM OR RELATING TO THIS
AGREEMENT.

 

(g) I recognize that irreparable damages would be caused to the Company, and
that monetary damages would not compensate the Company for its loss, should I
breach the terms of this Agreement. Accordingly, in addition to all other
remedies available to the Company at law or in equity, upon an adjudication by a
court of a competent jurisdiction that I have violated or am about to violate
the terms of this Agreement, I hereby consent to the entry by a court of
competent jurisdiction of an injunction or declaratory judgment enforcing the
terms of this Agreement, including without limitation preventing disclosure or
further disclosure by me of Proprietary Information.

 

(h) If any one or more provisions of this Agreement shall for any reason be held
to be excessively broad as to time, duration, geographical scope, activity or
subject, it shall be construed, by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

 

(i) The language used in this Agreement will be deemed the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against either party.

 

(j) Any notice or other communication required or permitted pursuant to this
Agreement shall be deemed delivered if such notice or communication is in
writing and is delivered personally or by facsimile transmission or by email or
is deposited in the United States mail, postage prepaid, addressed as follows:

 

If to the Company:

 

RenovaCare, Inc.

9375 East Shea Blvd.,

Suite 107-A

Scottsdale, AZ 85260

Attention: Harmel S. Rayat

Facsimile: 604-336-8609

Email Address: hsr@renovacareinc.com

 

7

 



 

Copy to:

 

Joseph Sierchio, Esq.

Sierchio Law, LLP

430 Park Avenue

Suite 702

New York, New York 10022

Email Address: joseph@sierchiolaw.com



 

If to the Executive, to the following address:

 

Alan L. Rubino

210 Old Chester Road

Essex Fells, NJ 07021

Email Address: alanrubino@comcast.net



 

Copy to:

 

James M. Piro, Esq.

Piro Zinna

360 Passaic Avenue

Nutley, NJ 07110

Fax No.: 973-661-5157

Email: jpiro@pirozinnalaw.com

 

(k) This Agreement shall not be binding or enforceable unless and until executed
on behalf of all parties hereto; this Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile or scanned copy will have the same force and effect as
execution of an original, and a facsimile or scanned signature will be deemed an
original and valid signature.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

8

 





 

I HAVE READ ALL OF THE PROVISIONS OF THIS AGREEMENT AND I UNDERSTAND, AND AGREE
TO, EACH OF SUCH PROVISIONS, EFFECTIVE AS OF THE DATE FIRST ENTERED ABOVE. BY
SIGNING BELOW, I ACKNOWLEDGE AND AGREE THAT (A) THE COVENANTS AND RESTRICTIONS
OF THIS AGREEMENT ARE REASONABLE AND NECESSARY FOR THE PROTECTION OF THE
COMPANY’S BUSINESS; (B) I AM ENTERING INTO THIS AGREEMENT VOLUNTARILY AND OF MY
OWN FREE WILL IN ORDER TO OBTAIN THE BENEFITS OF EMPLOYMENT BY THE COMPANY, I
HAVE NOT BEEN COERCED BY THE COMPANY OR ANY OTHER PARTY TO ENTER INTO THIS
AGREEMENT, AND I HAVE CONSULTED WITH LEGAL COUNSEL WITH RESPECT TO THE TERMS OF
THIS AGREEMENT.

 

 

/s/ Alan L. Rubino Dated: November 15, 2019

 

Alan L. Rubino

 

 

RENOVACARE, INC.

 

BY:/s/ Jatinder S. Bhogal Dated: November 15, 2019

 

Name: Jatinder S. Bhogal

 

Title: Chief Operating Officer

 

 

 

 

 

 

9

 



 



SCHEDULE A

 



Prior Inventions, Copyrights, Confidentiality Obligations, etc.

 



1.       Emisphere Technologies, Inc., former employer as CEO and President and
Board of Director.

 

2.       Vericel Corporation, Board of Director

 

3.       SANUWAVE Health, Inc., Board of Director

 

4.       Genisphere LLC, Board of Director

 

5.       AlaMab Therapeutics Inc., a subsidiary of CSPC Pharmaceutical Group,
Ltd., Executive Advisor

 

6.       Origin, Inc., Executive Advisor

 

 

 

 

 

 

 

 

10

 

